Title: To James Madison from Daniel Clark, 6 February 1807
From: Clark, Daniel
To: Madison, James



Sir
Washington 6th. february 1807.

I have been requested by the Mayor of the City of New Orleans to apply to you for reimbursement of the Sum of $568 52/100 paid to Monsr. Leuzenau for furnishing materials and making the foot ways in front of the several public Buildings in New Orleans mentioned in the accounts annexed.  The Corporation has never pretended to the right of laying a tax on any public Property, but when a Sum has been expended by which it is as much benefitted as if laid out in roofing these Buildings or any other Species of repairs, you will I am persuaded see that it ought to be repaid, especially as many of the public Buildings produce a Rent which never would have been received if the Streets were left unrepaired and the approaches to the Buildings in Question totally neglected.
Should it be thought more proper to appropriate the Rents to be received in future from any of the public Buildings in New Orleans to the payment of the Expences already incurred, than to make provision for the reimbursement here, an Order to that effect communicated to the Governor to authorise the Corporation to receive the Rents until the present demands are paid, will answer the purpose and the Corporation tho’ it may suffer by the delay will chearfully wait ’till the Sum can be received from the Rents of the Buildings themselves.  I have the Honor to remain very respectfully Your most obedient Servt.

Daniel Clark

